DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on 12/18/2020.
Any rejection from the previous office action, which is not restated here, is withdrawn.
Status of the claims
Claims 2, 5, 8-12, 14, 17-20, 24-28, 31-34 were pending in the application.  Claims 2, 25, 27, 28 and 34 have now been amended. Claims 5, 11, 24, 26, 32-33 have now been cancelled. Claims 2, 8-10, 12, 17-20, 25, 27, 28, 31, 34 are now pending and are presented for examination on the merits.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that, e.g., of Kaiser (US 9.040,082, cited in the IDS dated 7/15/2020), Agrawal (Indian Patent Application 3117/MUM/2015) and Waugh (US 5,874,471, cited in the IDS dated 7/15/2020), Hibbert (US 8,840,950, cited in the IDS dated 7/15/2020). The references do not anticipate nor make prima facie obvious the instantly claimed invention in view of Applicants’ amendments and arguments filed on 12/8/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcela M Cordero Garcia/               Primary Examiner, Art Unit 1658